Title: From Thomas Jefferson to Gouverneur Morris, 3 October 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Octob. 3. 1793.
 
Mr. Duplaine, Vice-Consul of France at Boston, having by an armed force, opposed the course of the laws of this country within the same, by rescuing out of the hands of an officer of justice a vessel which he had arrested by authority of a precept from his court, the President has thought it necessary to revoke the Exequatur by which he had hitherto permitted him to exercise his functions here. I inclose you copies of the act, and of the evidence on which it has been founded; as also of the letters written to him and Mr. Genet, and you are desired to communicate the same to the government of France, and to express to them the very great concern with which the President has seen himself obliged to take a measure with one of their agents, so little in unison with the sentiments of friendship we bear to their nation, and to the respect we entertain for their authority. But conscious we should deem it an act of friendship in them to do the like in the like case, and to prove their confidence in our justice and friendship by instantaneously disabling from a repetition of the act any Consul or Vice Consul of ours who should once have been guilty of such an aggression on their authority, we rely on the same friendly construction, on their part, of the disagreeable measure now forced on us. I have the honor to be with great esteem & respect Dear Sir Your most obedt. & most humble servt

Th: Jefferson

